Supplemental Rejection


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                 
   101 Rejection
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
s 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 3-8, 10-15 and 17-20 of prior U.S. Patent No. 10,445,817. This is a statutory double patenting rejection.


     With respect to claim 1 of the application, this claim is broader than claim 1 of the patent and therefore anticipates the patent.

     Claim 2 of the application corresponds to claim 1 of the patent and is double patenting. 

     Claim 3 of the application corresponds to claim 3 of the  patent and is double patenting.

     Claim 4 of the application corresponds to claim 4 of the patent and is double patenting. 

     Claim 5 of the application corresponds to claim 5 of the patent  and is double patenting.

     Claim 6 of the application corresponds to claim 6 of the patent and is double patenting. 



     Claim 8 of the application is broader than claim  8 of the patent  and therefore anticipates the patent.  

     Claim 9 of the application corresponds to claim 8 of the patent and is double patenting. 

     Claim 10 of the application corresponds to claim 10 of the patent and is double patenting. 

     Claim 11  of the application corresponds to claim 11 of the patent and is double patenting. 

     Claim 12 of the application corresponds to claim 12 of the patent and is double patenting. 

     Claim 13 of the application corresponds to claim 13 of the patent and is double patenting. 

     Claim 14 of the application corresponds to claim 14 of the patent and is double patenting. 


     Claim 15 of the application is broader than claim 15 of the patent and anticipates the patent.

     Claim 16 of the application corresponds to claim 15 of the patent and is double patenting. 

     Claim 17 of the application corresponds with claim 17 of the patent and is double patenting.
     Claim 18 of the application corresponds with claim 18 of the patent and is double patenting.

     Claim 19 of the application corresponds with claim 19 of the patent and is double patenting.

     Claim 20 of the application corresponds with claim 20 of the patent and is double patenting.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 4-8, 11-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Marlow US 10,102,586.

     With respect to claim 1,  Marlow teaches a system comprising: a mobile device (210) or 408a having a processor (inherent) and a first memory (inherent), the memory storing instructions (web browser as described at col. 10, lines 60-63) wherein the program causes the mobile device to: capture an image of vehicle needing roadside assistance, see col. 11, lines 24-28, col. 12, lines 34 and 35, col. 12, line 65  - col. 13, line 3. Marlow teaches a geotag location data (col. 12, line 34 and 35) regarding meta data (position) data associated with the image of the vehicle. Marlow teaches transmitting  the captured image  and the geotag(col. 25, lines 45-48) to the roadside server (insurance server 206, see col. 13, lines 1-7. See also col. 40, lines 33-39. Marlow teaches the roadside assistance server 206/304 having a second processor 380 and a second memory (inherent) storing computer instructions to cause the assistance server to receive from the mobile device an image and embedded geotag location data, col. 9, lines 45-50 and col. 12, line 66 – col. 13, line 7.  Marlow teaches analyzing the received image and embedded geotag to determined to location of the disabled vehicle, see col. 12, lines 18-20; identifying a service to provide to the disabled vehicle (see col. 19, lines 19-40). Marlow teaches identifying an assistance provider available to provide emergency response or to a second mobile device, see col. 11, lines 28-33 and col. 13, 

     With respect to claims 4, 11 and 18 Marlow teaches analyzing the captured image which includes vehicle information (see col. 11, lines 55-69) and information associated with the surroundings of the vehicle (see col. 13, lines 1 and 2) in the determined location (col. 12, lines 33-35).

     With respect to claims 5, 12 and 19, Marlow teaches identifying special equipment (emergency equipment) col. 13, lines 7-21. Marlow teaches the assistance provider identifying the type of service needed i.e., whether fire equipment, ambulance or police service. See col. 13, line 20.

     With respect to claims 6 and 13, Marlow suggests that damage information  as recited at col. 27, lines 20-25 and policy information  according to col. 19, lines 30-32.

     With respect to claims 7, 14 and 20, Marlow teaches that the vehicle may be located in a structure (vehicle repair shop 708), see col. 30, line 58 to col. – col. 32, line 7.

     With respect to claim 8, Marlow teaches a roadside assistance platform (see figure 1) comprising: a processor in  the mobile device 210/408; a network interface 131; and  at least one memory (in the mobile device) storing computer readable instructions  causing the platform to: capture an image of vehicle needing roadside assistance, see 

     With respect to claim 15,  Marlow teaches  a method comprising capturing a mobile device 210/408 for a vehicle for which roadside assistance has been sought for; embedding a geotag location data as meta data with the image, see col. 12, lines 34 and 35; transmitting to a roadside assistance server 206/304 the captured image and embedded geotag, see col. 25, lines 45-48. Marlow teaches receiving by server 206/304 an image captured by a mobile device, along with a geotag; the server 
 Marlow teaches analyzing the received image and embedded geotag to determined to location of the disabled vehicle, see col. 12, lines 18-20; identifying a service to provide to the disabled vehicle (see col. 19, lines 19-40). Marlow teaches identifying an assistance provider available to provide emergency response or to a second mobile device, see col. 11, lines 28-33 and col. 13, lines 15-21.  Marlow teaches transmitting to the mobile device, the type of service which is needed, see col. 11, lines 28-36 and col. 13, lines 17-21. 


     Claims Objected As Containing Allowable Matter

Claims 2, 3, 9, 10, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME GRANT II/Primary Examiner, Art Unit 2665